Case: 15-11187       Document: 00514560754         Page: 1    Date Filed: 07/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-11187
                                                                                   Fifth Circuit

                                                                                 FILED
                                 Conference Calendar                         July 18, 2018
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


               Plaintiff - Appellee

v.

AMILCAR LINARES-MAZARIEGO, also known as Amilcar Linares,

               Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-201-1


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before JOLLY and SOUTHWICK, Circuit Judges.*
PER CURIAM:**
       Amilcar Linares-Mazariego was convicted of illegal reentry after
removal in violation of 8 U.S.C. §§ 1326(a) and (b)(2).                 He appealed his
conviction and sentence but acknowledged that his constitutional vagueness



       *  Due to Judge Edward Prado’s retirement on April 2, 2018, this matter is being
decided by a quorum. See 28 U.S.C. § 46(d).
       ** Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not

be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11187    Document: 00514560754     Page: 2     Date Filed: 07/18/2018



                                 No. 15-11187
challenge to 18 U.S.C. § 16(b) was then foreclosed by this court’s precedent.
See United States v. Gonzalez-Longoria, 831 F.3d 670, 672 (5th Cir. 2016) (en
banc), abrogated by Sessions v. Dimaya, 138 S. Ct. 1204 (2018). We granted
his motion for summary disposition and affirmed the district court’s judgment.
United States v. Linares-Mazariego, 677 F. App’x 182, 183 (5th Cir. 2017). The
Supreme Court granted certiorari, vacated the judgment, and remanded this
case to us for further consideration in light of Dimaya.
      The parties have submitted a joint supplemental letter brief that
addresses the action we should take on remand.            The parties agree that
resentencing is not warranted. Consistent with a recent precedent, they agree
we may reform the district court’s judgment to reflect a sentence according to
Section 1326(b)(1) and affirm the judgment as modified. E.g., United States v.
Godoy, 890 F.3d 531, 542 (5th Cir. 2018), as revised (June 25, 2018).
      Though we agree with the parties as to our authority to reform the
judgment, we conclude that a change is clearer should it become relevant in
the future if a new judgment is entered by the district court.         Therefore,
Linares-Mazariego’s conviction and sentence are AFFIRMED, but we
REMAND this case to the district court for the limited purpose of entering a
corrected judgment to reflect a conviction and sentence under 8 U.S.C.
§ 1326(b)(1).




                                       2